Order unanimously affirmed without costs. Memorandum: There is no merit to petitioner’s contention that Family Court’s order of February 25, 1992 improperly modified his visitation rights. That order did not modify visitation but, rather, denied his petition to modify the court’s prior orders, which had, in fact, modified the terms and conditions of visitation. The petition for a modification was properly denied. The record shows that petitioner failed to establish any ground that would have justified a modification of the prior orders. (Appeal from Order of Erie County Family Court, Honan, J. — Visitation.) Present — Callahan, J. P., Boomer, Pine, Lawton and Boehm, JJ.